        Case 1:19-cv-07675-GBD-DCF Document 20 1-11ea lL/uo,.1~                  i-ct~p:::   0   u1 .J
        Case 1:19-cv-07675-GBD-DCF Document 31 Filed 12/18/19 Page 1 of 1

                                                                        USDCSONY
                               UNITED STATES DISTRICT          cod      IyOCUMENT                          i
                              SOUTHERN DISTRICT OF NEW              .   tkECTRONICJ\ld;Y FD.!D :
                                                                    , DOC#: -----r---1-.:::--
JANE DOE 1 AND JANE DOE 2,                                          l r'ATE FILED: ......:-...;..;--,-,,..-'11
                                                                     ! --   --


                                Plaintiffs,
                v.
                                                           Case No. 1:19-cv-07675-GBD-DCF
ESTATE OF JEFFREY EPSTEIN;
SUE ROE; and ROES 2-10,
                                Defendants.


                              ORDER ON PLAINTIFFS' ANONYMITY

         IT IS HEREBY ORDERED that any person subject to this Order, including the parties to

this action and their respective counsel of record, shall adhere to the following terms:

    1. Within three (3) days of entry of this Order, Counsel of Record for Plaintiffs shall disclose
       Plaintiffs' identities to Counsel of Record for Defendants, in writing.

    2. Counsel of Record for Defendants may disclose a Plaintiffs identity only to Defendants
       and any attorneys, paralegals, and clerical or other assistants working with or for
       Defendants on matters related to this action; and the recipients of such information shall
       nC?t disclose it to any other persons.

    3. If Defendants wish to disclose a Plaintiffs identity to any person not otherwise permitted
       to receive such information under this Order, Defendants are limited to doing so in
       connection with defending this action, and must require such person to first execute a non-
       disclosure agreement, in a form agreed to by the parties, that prevents such person from
       disclosing the Plaintiffs identity to any other persons. Defendants must maintain a list of
       all such persons to whom a Plaintiffs identity is disclosed and copies of the executed non-
       disclosure agreements, all of which are subject to in camera inspection.

    4. All portions of pleadings, motions or other papers filed with the Court that disclose a
       Plaintiffs identity shall be filed under seal with the Clerk of the Court and kept under seal
       until further order of the Court. The parties shall use their best efforts to minimize such
       sealing. Any party filing a motion or any other papers with the Court under seal shall also
       publicly file a redacted copy of the same, via the Court's Electronic Case Filing system,
       that redacts the Plaintiffs identity and text that would reveal the Plaintiffs identity.

    5. The parties may seek to modify or amend this Order at any time upon motion to the Court
         or by stipulation.                                 SO-ORDERe~             DATE: / :2-/(P /{/


4073784lvl
                                                            ----~~----------
                                                                      DEBRA FREEMAN
                                                            lJNl:TED STATES MAGISTRATE JUDGE
